DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the amendment filed 12/16/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 2009/0290520 A1) in view of Wentink (US 2015/0312319 A1).

Regarding claim 1, Roberts teaches a method comprising: 
Roberts: Figs. 2 and 4, [0008];  access point transmits beacon at a first rate lower than a second rate);
receiving, from a user device, based on the beacon, a response (Roberts: Figs. 2 and 4, [0008]; [0047]  access point receives an association request from a wireless client as a response to receiving the beacon); 
causing, based on the user device being configured to receive the beacon, the user device to connect to the network device (Roberts: Fig. 4; [0047], the clients connects to the network after receiving the beacon and associate with the network); and 
sending, to the user device, data at the second modulation rate (Roberts: [0008], sending beacon at second rate).  
Roberts does not explicitly disclose determining, based on the response, that at least one first signal characteristic satisfies a threshold and the user device connecting to the network device based on the at least one first signal characteristic satisfying the threshold.
Wentink teaches determining, based on the response, that at least one first signal characteristic satisfies a threshold and the user device connecting to the network device based on the at least one first signal characteristic satisfying the threshold (Wentink: [0019], [0046], beacon rate determined based on RSSI and user connecting to network based on beacon and RSSI, see also [0041]; see [0006] and [0063] for modulation rate related to bit rate).


Regarding claim 7, Roberts teaches a method comprising: 
receiving, from a network device, a beacon transmitted at a first modulation rate, wherein the first modulation rate is less than a second modulation rate (Roberts: Figs. 2 and 4, [0008];  access point transmits beacon at a first rate lower than a second rate);
sending, to the network device, based on the beacon, a response (Roberts: Figs. 2 and 4, [0008]; [0047]  access point receives an association request from a wireless client as a response to receiving the beacon); 
receiving, from the network device, based on the response, data (Roberts: Fig. 4; [0047], the clients connects to the network after receiving the beacon and associate with the network);
connecting, based on the beacon to the network device; and receiving from the network device, data at the second modulation rate (Roberts: [0008], sending beacon at second rate).  
Roberts does not explicitly disclose determining, based on the response, that at least one first signal characteristic satisfies a threshold and the user device connecting 
Wentink teaches determining, based on the response, that at least one first signal characteristic satisfies a threshold and the user device connecting to the network device based on the at least one first signal characteristic satisfying the threshold (Wentink: [0019], [0046], beacon rate determined based on RSSI and user connecting to network based on beacon and RSSI, see also [0041]; see [0006] and [0063] for modulation rate related to bit rate).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Roberts by determining, based on the response, that at least one first signal characteristic satisfies a threshold and the user device connecting to the network device based on the at least one first signal characteristic satisfying the threshold as disclosed by Wentink to provide a system for limiting the range of an access point (Wentink: Abstract).

Regarding claim 14, Roberts teaches an apparatus comprising: one or more processors; and a memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to: 
send a beacon at a first modulation rate, wherein the first modulation rate is less than a second modulation rate (Roberts: Figs. 2 and 4, [0008];  access point transmits beacon at a first rate lower than a second rate);
Roberts: Figs. 2 and 4, [0008]; [0047]  access point receives an association request from a wireless client as a response to receiving the beacon); 
cause, based on the user device being configured to receive the beacon, the user device to connect to the network device (Roberts: Fig. 4; [0047], the clients connects to the network after receiving the beacon and associate with the network); and 
send, to the user device, data at the second modulation rate (Roberts: [0008], sending beacon at second rate).  
Roberts does not explicitly disclose determining, based on the response, that at least one first signal characteristic satisfies a threshold and the user device connecting to the network device based on the at least one first signal characteristic satisfying the threshold.
Wentink teaches determining, based on the response, that at least one first signal characteristic satisfies a threshold and the user device connecting to the network device based on the at least one first signal characteristic satisfying the threshold (Wentink: [0019], [0046], beacon rate determined based on RSSI and user connecting to network based on beacon and RSSI, see also [0041]; see [0006] and [0063] for modulation rate related to bit rate).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Roberts by determining, based on the response, that at least one first signal characteristic satisfies a threshold and the user device connecting to the network device based on the at least 

Regarding claims 2 and 16, Roberts in view of Wentink teaches wherein the network device comprises an access point for a local area network (Roberts: Fig. 2; [0008]).
  
Regarding claims 3 and 8, Roberts in view of Wentink teaches wherein the beacon comprises a beacon frame (Roberts: [0047], beacon frames).
  
Regarding claims 4, 9 and 17, Roberts in view of Wentink teaches wherein the beacon comprises information to facilitate the user device connecting to a network via the network device (Roberts: Fig. 4; [0047]).
  
Regarding claim 5, Roberts in view of Wentink teaches wherein connecting, based on the user device being configured to receive the beacon and the at least one first signal characteristic satisfying a threshold, the user device to the network device comprises: determining, based on the at least one first signal characteristic, an estimated connection quality; and determining that the estimated connection quality satisfies the threshold (Wentink: [0046], [0051], beacon rate determined based on RSSI and user connecting to network based on beacon and RSSI, see also [0041]).
  
Regarding claims 6 and 20, Roberts in view of Wentink teaches wherein the at least one first signal characteristic comprises one or more of a Received Signal Strength Wentink: [0046], [0051], beacon rate determined based on RSSI and user connecting to network based on beacon and RSSI, see also [0041]).
  
Regarding claim 10, Roberts in view of Wentink teaches wherein connecting to the network device is further based on an estimated connection quality (Wentink: [0046], [0051], beacon rate determined based on RSSI and user connecting to network based on beacon and RSSI, see also [0041]).
  
Regarding claim 11, Roberts in view of Wentink teaches wherein connecting to the network device is based on being within a coverage range of the beacon (Wentink: Fig. 2; [0037], [0041]).
  
Regarding claim 12, Roberts in view of Wentink teaches wherein the at least one first signal characteristic comprises one or more of a Received Signal Strength Indicator (RSSI) or a noise floor of the network device, the method further comprising determining, based on the at least one first signal characteristic, at least one second signal characteristic, wherein the at least one second signal characteristic comprises at least one of a path loss to the network device or a modulation rate of a user device (Wentink: Fig. 4; [0044]-[0047], [0051], beacon rate determined based on RSSI and user connecting to network based on beacon and RSSI, see also [0041]).
  
Regarding claim 13, Roberts in view of Wentink teaches determining, based on the at least one first signal characteristic, an estimated connection quality (Wentink: [0044]-[0046], [0051], beacon rate determined based on RSSI and user connecting to network based on beacon and RSSI, see also [0041]). 
 
Regarding claim 15, Roberts in view of Wentink teaches wherein the response indicates a transmit power (Wentink: Fig. 4; [0044]-[0047], [0051], beacon rate determined based on RSSI and user connecting to network based on beacon and RSSI (indicate transmit power), see also [0041]).
  
Regarding claim 18, Roberts in view of Wentink teaches wherein the processor executable instructions, when executed by the one or more processors, further cause the apparatus to send a second beacon at a third modulation rate, wherein the third modulation rate is less than the second modulation rate (Roberts: [0039], [0042] AP toggles between silent mode (lower rate) and active mode (higher rate)).
 
Regarding claim 19, Roberts in view of Wentink teaches wherein the processor executable instructions, when executed by the one or more processors, further cause the apparatus to: determine whether the user device is configured to receive the second beacon; connect, based on the second beacon and the user device being configured to receive the second beacon, a second user device to a network device; and send, to the second user device, data at the second modulation rate (Roberts: Fig. 4; [0039], [0042] AP toggles between silent mode (lower rate) and active mode (higher rate); client dynamically connects to the network at different rate based on the beacon).

Regarding claims 21, 22 and 23, Roberts in view of Wentink teaches wherein the threshold comprises an estimated connection quality threshold (Wentink: [0044]-[0046], [0051], beacon rate determined based on RSSI and user connecting to network based on beacon and RSSI, see also [0041]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478